DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “after a second fluid that absorbs less of the light than the first fluid has been introduced into the pipe, introducing third fluid having predetermined absorption characteristics into the housing”, in combination with the rest of the limitations of claim 1.

As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a conduit that introduces the second fluid or the third fluid into the housing and introduces the third fluid into the housing after the second fluid has been introduced into the pipe; and the analysis apparatus that analyzes the absorption characteristics of the third fluid using the light that has passed through the probe”, in combination with the rest of the limitations of claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/MAURICE C SMITH/Examiner, Art Unit 2877